Exhibit 10.48
CREDIT LINE AGREEMENT
Borrower Agreement
BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

A.   The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (including the Credit Line Agreement following
this Borrower Agreement) (which terms and conditions are incorporated by
reference). Capitalized terms used in this Borrower Agreement have the meanings
set forth in the Credit Line Agreement.   B.   THE BORROWER UNDERSTANDS AND
AGREES THAT UBS BANK USA MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE
OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER
FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC
TERM OR DURATION. THE BORROWER UNDERSTANDS AND AGREES THAT ALL ADVANCES ARE
SUBJECT TO COLLATERAL MAINTENANCE REQUIREMENTS. THE BORROWER UNDERSTANDS THAT
UBS BANK USA MAY, AT ANY TIME, IN ITS DISCRETION, TERMINATE AND CANCEL THE
CREDIT LINE REGARDLESS OF WHETHER OR NOT AN EVENT HAS OCCURRED.   C.   UNLESS
DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT, AND APPROVED
BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE
EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED
TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF UBS BANK
USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE BORROWER
REQUESTS AN ADVANCE.   D.   THE BORROWER UNDERSTANDS THAT BORROWING USING
SECURITIES AS COLLATERAL ENTAILS RISKS. SHOULD THE VALUE OF THE SECURITIES IN
THE COLLATERAL ACCOUNT DECLINE BELOW THE REQUIRED COLLATERAL MAINTENANCE
REQUIREMENTS, UBS BANK USA MAY REQUIRE THAT THE BORROWER POST ADDITIONAL
COLLATERAL, REPAY PART OR ALL OF THE BORROWER’S LOAN AND/OR SELL THE BORROWER’S
SECURITIES. ANY REQUIRED LIQUIDATIONS MAY INTERRUPT THE BORROWER’S LONG-TERM
INVESTMENT STRATEGIES AND MAY RESULT IN ADVERSE TAX CONSEQUENCES.

 

 



--------------------------------------------------------------------------------



 



E.   Neither UBS Bank USA nor UBS Financial Services Inc. provides legal or tax
advice and nothing herein shall be construed as providing legal or tax advice.  
F.   Upon execution of this Credit Line Account Application and Agreement, the
Borrower declares that all of the information requested in the Application and
supplied by the Borrower is true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.   G.   Subject to any applicable financial
privacy laws and regulations, data regarding the Borrower and the Borrower’s
securities accounts may be shared with UBS Bank USA affiliates. Subject to any
applicable financial privacy laws and regulations, the Borrower requests that
UBS Bank USA share such personal financial data with non-affiliates of UBS Bank
USA as is necessary or advisable to effect, administer or enforce, or to
service, process or maintain, all transactions and accounts contemplated by this
Agreement.   H.   The Borrower authorizes UBS Bank USA and UBS Financial
Services Inc. to obtain a credit report or other credit references concerning
the Borrower (including making verbal or written inquiries concerning credit
history) or to otherwise verify or update credit information given to UBS Bank
USA at any time. The Borrower authorizes the release of this credit report or
other credit information to UBS Bank USA affiliates as it deems necessary or
advisable to effect, administer or enforce, or to service, process or maintain
all transactions and accounts contemplated by this Agreement, and for the
purpose of offering additional products, from time to time, to the Borrower. The
Borrower authorizes UBS Bank USA to exchange Borrower information with any party
it reasonably believes is conducting legitimate credit inquiry in accordance
with the Fair Credit Reporting Act. UBS Bank USA may also share credit or other
transactional experience with the Borrower’s designated UBS Financial Services
Inc. Financial Advisor or other parties designated by the Borrower.   I.   UBS
Bank USA is subject to examination by various federal, state and self-regulatory
organizations and the books and records maintained by UBS Bank USA are subject
to inspection and subpoena by these regulators and by federal, state, and local
law enforcement officials. The Borrower also acknowledges that such regulators
and officials may, pursuant to treaty or other arrangements, in turn disclose
such information to the officials or regulators of other countries, and that
U.S. courts may be required to compel UBS Bank USA to disclose such information
to the officials or regulators of other countries. The Borrower agrees that UBS
Bank USA may disclose to such regulators and officials information about the
Borrower and transactions in the credit line account or other accounts at UBS
Bank USA without notice to the Borrower. In addition, UBS Bank USA may in the
context of a private dispute be required by subpoena or other judicial process
to disclose information or produce documentation related to the Borrower, the
credit line account or other accounts at UBS Bank USA. The Borrower acknowledges
and agrees that UBS Bank USA reserves the right, in its sole discretion, to
respond to subpoenas and judicial process as it deems appropriate.

 

2



--------------------------------------------------------------------------------



 



J.   To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrower opens an account with UBS Bank USA, UBS Bank USA will ask for the
Borrower’s name, address, and other information that will allow UBS Bank USA to
identify the Borrower. UBS Bank USA may also ask to see other identifying
documents. UBS Financial Services Inc. and UBS Bank USA are firmly committed to
compliance with all applicable laws, rules and regulations, including those
related to combating money laundering. The Borrower understands and agrees that
the Borrower must take all necessary steps to comply with the anti-money
laundering laws, rules and regulations of the Borrower’s country of origin,
country of residence and the situs of the Borrower’s transaction.   K.   UBS
Bank USA and its affiliates will act as creditors and, accordingly, their
interests may be inconsistent with, and potentially adverse to, the Borrower’s
interests. As a lender and consistent with normal lending practice, UBS Bank USA
may take any steps necessary to perfect its interest in the Credit Line, issue a
call for additional collateral or force the sale of the Borrower’s securities if
the Borrower’s actions or inactions call the Borrower’s creditworthiness into
question. Neither UBS Bank USA nor UBS Financial Services Inc. will act as
Client’s investment advisor with respect to any liquidation. In fact UBS Bank
USA will act as a creditor and UBS Financial Services Inc. will act as a
securities intermediary.   L.   The Borrower understands that, if the Collateral
Account is a managed account with UBS Financial Services Inc., (i) in addition
to any fees payable to UBS Financial Services Inc. in connection with the
Borrower’s managed account, interest will be payable to the Bank on an amount
advanced to the Borrower in connection with the Credit Line Account, and
(ii) the performance of the managed account might not exceed the managed account
fees and the interest expense payable to the Bank in which case the Borrower’s
overall rate of return will be less than the costs associated with the managed
account.   M.   UBS Bank USA may provide copies of all credit line account
statements to UBS Financial Services Inc. and to any Guarantor. The Borrower
acknowledges and agrees that UBS Bank USA may share any and all information
regarding the Borrower and the Borrower’s accounts at UBS Bank USA with UBS
Financial Services Inc. UBS Financial Services Inc. may provide copies of all
statements and confirmations concerning each Collateral Account to UBS Bank USA
at such times and in such manner as UBS Bank USA may request and may share with
UBS Bank USA any and all information regarding the Borrower and the Borrower’s
accounts with UBS Financial Services Inc.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated below.
DATE: February 16, 2009
Name of Borrower: ABERCROMBIE & FITCH MGMT CO ATTN Scott Lipesky ASSISTANT
TREASURER

                 
By:
  /s/ Everett Gallagher       Title:   Vice President
 
               
 
  (Signature of Authorized Signatory of Borrower)*           (Title of
Authorized Signatory of Borrower)
 
               
By:
  /s/ Scott Lipesky       Title:   Asst. Treasurer
 
               
 
  (Signature of Authorized Signatory of Borrower)*           (Title of
Authorized Signatory of Borrower)

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form executed by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form))

 

4



--------------------------------------------------------------------------------



 



     
(UBS LOGO) [c05304c0530401.gif]
UBS Bank USA
Variable Credit Line Account Number: (if applicable)
5V      66658      VH
Fixed Credit Line Account Number: (if applicable)
5F
 
SS# / TIN  
 
  Internal Use Only

* Borrower Financial and Ownership Information

                      Annual Income:
$272,255,000   Liquid Assets:
$522,122,000           Is the Borrower an officer or member of the board of
directors of UBS AG, its subsidiaries or affiliates?
o Yes þ No If yes, please specify:
 
             
(1) Net Worth
  Fiscal Year End (indicate month)          
$1.845 billion
  January           Subsidiary or Affiliate   Employee Name and SS#
 
  Do you receive a substantial amount of your revenue/wealth (over 50%)
(trade/export) from a country outside of the United States?
o Yes þ No If yes specify:           Is the Borrower an immediate family member
of an executive officer or member of the board of directors of UBS AG? Immediate
family member means a spouse or any other relative residing in the Borrower’s
household to whom the Borrower lends financial support.
o Yes þ No If yes, please specify:
Country(ies):
                                    Subsidiary or Affiliate   Employee Name and
SS# Does the Borrower own 10% or more of the shares of any publicly traded
company?
o Yes þ No If yes, please specify company and %:          
Will any of the loan proceeds be used to repay any debt or obligation owed to,
or purchase an asset from, UBS AG or its subsidiaries or affiliates?
o Yes þ No If yes, please specify:
 
    %              
 
               
Are any of the Borrowers, business owners or directors/principal officers a
control person of UBS AG or its subsidiaries or affiliates?*
o Yes þ No If yes, please specify company and %:           Subsidiary or
Affiliate    
 
    %              
 
 
 
               

      (1)  
Information provided is for Abercrombie & Fitch Corp, Parent of Abercrombie &
Fitch Mgmt Co. for fiscal year ended January 31, 2009.

      *  
For purposes these questions, “control” means a person or entity that either
(a) owns, controls or has the power to vote 25% or more of any class of voting
securities, (b) has the ability to control the election of the majority of the
directors of a company, or (c) has the power to exercise a controlling influence
over management policies. A person or entity is presumed to have control of a
company if the person or entity owns, controls or has the power to vote 10% or
more of any class of voting securities of the company and (i) the person is an
executive officer or director of the company or (ii) no other person has a
greater percentage of that class of voting securities.

Principal Officer/Beneficial Owner
Complete this section for the Principal Officer(s) of the borrower, or
beneficial owner for an LLC. To include additional principal officers please
photocopy this page and submit it with the application.

                             
Principal Officer Name
  SS#           Principal Officer Name   SS#        
EVERETT GALLAGHER
              Scott Lipesky            
 
                           
Country of Citizenship:
  Date of Birth           Country of Citizenship:   Date of Birth        
 
                           
þ USA
  o Other (specify)           þ USA   o Other (specify)        
 
                            Passport/CEDULA and Green Card#: (If non-U.S. and no
SS# specified)       Passport/CEDULA and Green Card#: (If non-U.S. and no SS#
specified)       /           /      
 
                            Passport/CEDULA Country of Issuance:      
Passport/CEDULA Country of Issuance:    
USA
              USA            
 
                           
Street Address:
              Street Address:            
PO BOX 182168
              PO BOX 182168            
 
                           
City:
  State:   ZIP       City:   State:   ZIP    
COLUMBUS
  OH   43218-2168       COLUMBUS   OH   43218-2168    
 
          USA               USA Telephone Number: 614-765-4555          
Telephone Number: 614-765-4085        

     
HB Rev 11/08 HB LOAD SPEDOC UX E HB V102
  © 2008 UBS Bank USA. All rights reserved.
Sign and date the application on page 5

 

2



--------------------------------------------------------------------------------



 



                  (UBS LOGO) [c05304c0530401.gif]   UBS Bank USA   Variable
Credit Line Account Number: (if applicable)   5V     66658     VH   Fixed Credit
Line Account Number: (if applicable)
 
  5F            
 
  SS# / TIN                               Internal Use Only

     
Credit Line Account Features
Check Writing
If you would like to receive Credit Line checks for
  Alternate Mailing Address for Checks
Print the mailing address for the delivery of checks if different from the
address on the checks:
your credit line account, please enroll below:
   
 
   
 
 
þ Check here if you would like Credit Line checks.
   
 
   
Checks will be in the name of the Borrower.
   
Please print the address that you would like to appear on your checks.
   
 
  Wire Instructions for Loan Payment: (In US Dollars)
 
  Bank Name: UBS AG
 
  Wire System Address: ABA 026007993
 
   
 
  For Further Credit to the Account of: UBS Bank USA
 
  Account Number: 101-WA-792479-000
 
   
 
  For the Benefit of: Full Name
 
  Account Number: 5[F or V] 00000
Alternate Mailing Address for Checks
   
Print the mailing address for the delivery of checks if different from the
address on the checks:
   
 
 
 
   
 
   

UBS Credit Corp Wire Instructions are as follows:
UBS AG
ABA # 026007993
A/C # 101-wa-258661-000
A/C Name: UBS Credit Corp
*Senior Political Affiliation

I)   Is client, any authorized signatories, beneficial owners, trustees, power
of attorneys or other individuals with authority to effect transactions a
current U.S. political official (as defined in B below)? þ No o Yes If yes,
complete:

                      A) Official’s Name:
                                                                               
 
 
               
 
  B) Current Position:   o President   o Vice President   o US Cabinet Member
 
                        o Member of the House of Representatives   o Supreme
Court Justice
 
                        o Chairman of the Joint Chiefs of Staff   o Governor
 
               
 
      o Senator        
 
               
 
  C) Relationship to Client(s):   o Self   o Immediate family member   o Close
associate
 
                        o Associated with business or trust    

II)   Is client, any authorized signatories, beneficial owners, trustees, power
of attorneys or other individuals with authority to effect transactions, or any
of their immediate family members or close associates a current or former Senior
non-U.S. political official, or Senior/Influential representative of a major
non-U.S. political party or state owned enterprise of national importance? þ No
o Yes If yes, complete:

                      Political Official’s Name:
                                                                          
 
                    Current or Former Position:
                                                                           
 
               
 
  Relationship to Client(s):   o Self   o Immediate family member   o Close
associate
 
                        o Associated with business or trust    

      HB Rev 11/08 HB LOAD SPEDOC UX E HB V102   © 2008 UBS Bank USA. All rights
reserved.     Sign and date the application on page 5

 

3



--------------------------------------------------------------------------------



 



                 
(UBS LOGO) [c05304c0530401.gif]
      UBS Bank USA
              Variable Credit Line Account Number: (if applicable)
5V
    Credit Line Account Application and
Agreement for Organizations and Businesses       Fixed Credit Line Account
Number: (if applicable)
5F
SS# / TIN
   
 
  HB      
 
Internal Use Only    

For Internal Use Only
Variable Credit Line Account at UBS Bank USA

             
 
  5V        
 
           
Fixed Credit Line Account at UBS Bank USA
           
 
           
 
  5F        
 
           

Collateral Account(s) at UBS Financial Services Inc.
Insert the information below for each UBS Financial Services Inc. account to be
pledged to secure the Borrower’s credit line.

              Full Collateral (Securities) Account Title   Branch   Account
Number   FA#
  1)
             
  2)
             
  3)
             
  4)
             
  5)
             
  6)
             

Credit Line Account
Select the type of credit line account:

   
o Variable Credit Line Account
   
o Fixed Credit Line Account
   
o Both

If you do not indicate your preference you will be deemed to have selected the
“Both” option.

              Account Ownership   Select the Organization/Business Structure:  
     
Is this entity / organization a
  o Corporation        
business that provides
  o Corp- Subchapter ‘S’   o Fed Charter-Credit Union   o Fed Charter-Trust Co.
commercial goods or services (i.e., an
  o Limited Liability Company (LLC)   o Foundation-not for profit   o Govt
Agency-Federal
operating entity)?
  o Limited Liability Partnership (LLP)   o Endowment-not for profit   o Govt
Agency-Local Ent
o Yes o No
  o Limited Liability-Limited   o State Charter-S&L Bank   o Govt Agency-State
 
      Partnership (LLLP)   o State Charter-Savings Bank    
 
           
Any changes or corrections
  o Sole Proprietorship   o State Charter-Comm Bank    
to the information on this
  o Partnership-General   o State Charter-Trust Co.    
application must be initialed by
  o Partnership-Limited   o State Charter-Credit Union    
you.
  o Association   o State Charter-Indus Loan    
 
  o Partnership-Invest Club   o Fed Charter-Savings Assoc    
 
  o Invest Club Membership   o Fed Charter-Nat’l Bank    

Borrower Information
This section should be completed by the Organization/Business.
Borrower

              Organization / Business Name       Location of Address    
Organization/Business is (please complete each item that applies):    o Business
— Primary   o Other (please specify)
1) o Incorporated
  o Unincorporated                   2) o For Profit   o Not For Profit   Street
Address (If a P.O. Box, complete the Additional Address Information on page 3.):

Industry Group (e.g., Construction, Service, etc.):

                     
Is the Organization/Business
  o No   o Yes; specify:   City:   State:   ZIP: publicly listed?          
Business Telephone Number:                

         
 
Exchange (NYSE, AMEX, or NASDAQ)
                                                              
Ticker Symbol    
 
       
Place of Formation / Incorporation
       
o USA (if formed/incorporated, specify State):
       
 
 
 
   
o Other (specify)
 
 
   
 
       
TIN:
Date of Incorporation / Establishment:
     
 
 
   

     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
  © 2008 UBS Bank USA. All rights reserved.
(BAR CODE) [c05304c0530402.gif]
  Sign and date the application on page 4

 

 



--------------------------------------------------------------------------------



 



     
(UBS LOGO) [c05304c0530401.gif]
  UBS Bank USA
Variable Credit Line Account Number: (if applicable)
5V
Fixed Credit Line Account Number: (if applicable)
5F
 
  SS# / TIN

 
  Internal Use Only                          

Borrower Financial and Ownership Information

         
Annual Income:
  Liquid Assets:    
 
       
 
Net Worth
 
 
Fiscal Year End (indicate month)
 
       
 
 
 

Do you receive a substantial amount of your revenue/wealth (over 50%)
(trade/export) from a country outside of the United States?
o Yes o No       If yes specify:
 
Country(ies):
Does the Borrower own 10% or more of the shares of any publicly traded company?
o Yes o No       If yes, please specify company and %:

         
 
      %

Are any of the Borrowers, business owners or directors/principal officers a
control person of UBS AG or its subsidiaries or affiliates?*
o Yes o No       If yes, please specify company and %:

         
 
      %

Is the Borrower an officer or member of the board of directors of UBS AG, its
subsidiaries or affiliates?*
o Yes o No       If yes, please specify:

            Subsidiary or Affiliate   Employee Name and SS#

Is the Borrower an immediate family member of an executive officer or member of
the board of directors of UBS AG? Immediate family member means a spouse or any
other relative residing in the Borrower’s household to whom the Borrower lends
financial support.
o Yes o No       If yes, please specify:

            Subsidiary or Affiliate   Employee Name and SS#

Will any of the loan proceeds be used to repay any debt or obligation owed to,
or purchase an asset from, UBS AG or its subsidiaries or affiliates?
o Yes o No       If yes, please specify:

 
     Subsidiary or Affiliate



      *   For purposes these questions, “control” means a person or entity that
either (a) owns, controls or has the power to vote 25% or more of any class of
voting securities, (b) has the ability to control the election of the majority
of the directors of a company, or (c) has the power to exercise a controlling
influence over management policies. A person or entity is presumed to have
control of a company if the person or entity owns, controls or has the power to
vote 10% or more of any class of voting securities of the company and (i) the
person is an executive officer or director of the company or (ii) no other
person has a greater percentage of that class of voting securities.

Principal Officer/Beneficial Owner
Complete this section for the Principal Officer(s) of the borrower, or
beneficial owner for an LLC. To include additional principal officers please
photocopy this page and submit it with the application.

     
Principal Officer Name
  SS#
 
   
Country of Citizenship:
  Date of Birth
 
   
o USA
  o Other (specify)

Passport/CEDULA and Green Card#: (If non-U.S. and no SS# specified)

             
 
  /        
 
 
 

Passport/CEDULA Country of Issuance:
Street Address:

         
City:
  State:   ZIP

 
Telephone Number:


     
Principal Officer Name
  SS#
 
   
Country of Citizenship:
  Date of Birth
 
   
o USA
  o Other (specify)

Passport/CEDULA and Green Card#: (If non-U.S. and no SS# specified)

             
 
  /        
 
 
 

Passport/CEDULA Country of Issuance:
Street Address:

         
City:
  State:   ZIP

 
Telephone Number:




     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
  © 2008 UBS Bank USA. All rights reserved.
 
  Sign and date the application on page 4

 

2



--------------------------------------------------------------------------------



 



          (UBS LOGO) [c05304c0530401.gif]   UBS Bank USA
Variable Credit Line Account Number: (if applicable)
5V
Fixed Credit Line Account Number: (if applicable)
5F     SS# / TIN              
Credit Line Account Features
      Internal Use Only

     
Check Writing
  Alternate Mailing Address for Checks
If you would like to receive Credit Line checks for your credit line account,
please enroll below:
  Print the mailing address for the delivery of checks if different from the
address on the checks:
 
   
 
   
o Check here if you would like Credit Line checks.
   
 
   
Checks will be in the name of the Borrower.
   
Please print the address that you would like to appear on your checks.
  Wire Instructions for Loan Payment: (In US Dollars)
 
  Bank Name: UBS AG
 
   
 
  Wire System Address: ABA 026007993
 
   
 
   
 
   
 
  For Further Credit to the Account of: UBS Bank USA
 
  Account Number: 101-WA-792479-000
 
   
 
  For the Benefit of: Full Name
 
  Account Number: 5[F or V] 00000

Senior Political Affiliation
Are you, any authorized signatories, beneficial owners, trustees, powers of
attorney or other individuals with authority to effect transactions, or any of
their immediate family members or close associates a:

I)   Current U.S. political official (as defined in section B
below)?                     o No      o Yes;      complete:

                 
A) Political Official’s Name:
                         
 
               
B) Current Position:
      o President   o Vice President   o US Cabinet Member
 
                        o Speaker of the House of Representatives   o Supreme
Court Justice
 
                        o Chairman of the Joint Chiefs of Staff   o Ambassador
 
               
C) Relationship to Client(s):
      o Self   o Immediate family member   o Close associate
 
                        o Associates with business or trust    

II)   Current or former Senior non-U.S. political official, non-U.S. Religious
Group/Organization, or     o No    o Yes;    complete:
Senior/Influential representative of a non-U.S. Religious Group/Organization?

                 
Political Official’s Name:
                         
 
               
Current or Former Position:
                         
 
               
Relationship to Client(s):
      o Self   o Immediate family member   o Close associate
 
                        o Associates with business or trust    

Duplicate Party Addendum
Complete this section for each Duplicate Party to receive a duplicate credit
line account statement.

                      Internal Location Code (UBS Financial Services Inc. Use
Only)     Country of Citizenship:
Name:
               
 
               
 
  o  USA    o    Other (specify):                      
Street Address:
  City:       State:   Zip:
 
                             

Additional Address Information
If your mailing address is a P.O. Box please provide a residential street
address below:

                 
First Name:
  Last Name:   Street Address:        
 
                         
Location of Address:
               
o   Business — Primary
                         
o   Business — Secondary
      City:   State:   ZIP:
 
               
 
               
o   Other (specify)
               
 
               

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102   © 2008 UBS Bank USA. All rights
reserved.     Sign and date the application on page 4

 

3